DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TOUCH CONTROL CHIP, CODING METHOD AND ELECTRONIC DEVICE CONFIGURED TO ADJUST DRIVING IMPEDANCE.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ku et al. (US PGPub 2019/0325810) in view of Holland et al (US PGPub 2018/0081491). 

Regarding claim 1, Ku discloses a touch control chip, comprising: 
a driving circuit configured to output a coding signal to a touch control layer of a screen ([0006], “In view of this, an embodiment of the present invention is to provide a driving circuit that can eliminate lines or stripes of a display image. The driving circuit is applied to an In-cell touch display panel, where the touch display panel is operated in a touch mode in a touch period and is operated in a data driving mode in a data driving period, the touch period occurs between the data driving period corresponding to a first data line and another data driving period corresponding to a second data line, a common voltage of the touch display panel has a first level when the data driving period corresponding to the first data line ends, and the common voltage has a second level when the another data driving period corresponding to the second data line starts. The driving circuit includes a determining module and a compensating module”); and 
a control circuit  configured to adjust a driving resistance of the driving circuit during a period when the driving circuit outputs the coding signal, so that a value of the driving resistance in a display sensitive interval of a display layer of the screen is greater than a value of the driving resistance in a time interval outside the display sensitive interval ([0021], “In this embodiment, the high-resistance switch 13 is turned on and off, and the first level LV1 is greater than the second level LV2. Therefore, the compensating module 15 turns on (off) the high-resistance switch 13 in the touch period TT, so that the common voltage VCOM is maintained the same. Due to lack of driving of the operational amplifier 12, the common voltage VCOM cannot be restored to the output value of the operational amplifier 12. That is, a fixed value is maintained. Briefly, the common voltage VCOM is maintained unchanged in the touch period TT, so that the first level LV1 and the second level LV2 are substantially equal. Therefore, the first data line DL1 and the second data line DL2 can have substantially equal common voltages VCOM when they are driven. As shown in the figure, the first level LV1 and the second level LV2 are equal. Based on this design, a line or a stripe originally on a display image can be eliminated”), wherein the display sensitive interval comprises a pixel update interval of the display layer, and the pixel update interval is the time interval for a pixel in the display layer to receive a data signal ([0022], “The touch display panel is operated in a touch mode in a touch period, and is operated in a data driving mode in a data driving period”).
While Ku discloses driving resistance, it is well known in the prior art that resistance is related to impedance. In a similar field of endeavor of touch display devices, Holland discloses driving impedance ([0053], “As described above, occurrence and/or position of a user touch may be detected based on impedance changes caused by the user touch. To facilitate detecting impedance changes, the touch sensing components 40 may include touch drive logic 72 and touch sense logic 74. More specifically, the touch drive logic 72 may output touch drive signals at various frequencies and/or phases on the touch drive lines 68. When an object, such as a user finger, contacts the surface of the display 12, the touch sense lines 70 may respond differently to the touch drive signals, for example by changing impendence (e.g., capacitance). More specifically, the touch sense lines 70 may generate touch sense signals to enable the touch sense logic 74 to determine occurrence and/or position of the object on the surface of the display 12”).
In view of the teachings of Ku and Holland, it would have been obvious to one of ordinary skill in the art to modify the driving resistance of Ku to utilize the impedance as taught by Holland, for the purpose of substituting known electrical concepts to achieve expected and intended results. 

Regarding claim 2, the combination of Ku and Holland further discloses wherein the driving circuit comprises a first resistance and a second resistance, the first resistance is greater than the second resistance, and the control circuit is specifically configured to: 
during the period when the driving circuit outputs the coding signal, control the first resistance to be turned on in the display sensitive interval, and control the second resistance to be turned on in the time interval outside the display sensitive interval, so that a value of the driving impedance in the display sensitive interval is greater than a value of the driving impedance in the time interval outside the display sensitive interval (Ku: [0021], “In this embodiment, the high-resistance switch 13 is turned on and off, and the first level LV1 is greater than the second level LV2. Therefore, the compensating module 15 turns on (off) the high-resistance switch 13 in the touch period TT, so that the common voltage VCOM is maintained the same. Due to lack of driving of the operational amplifier 12, the common voltage VCOM cannot be restored to the output value of the operational amplifier 12. That is, a fixed value is maintained. Briefly, the common voltage VCOM is maintained unchanged in the touch period TT, so that the first level LV1 and the second level LV2 are substantially equal. Therefore, the first data line DL1 and the second data line DL2 can have substantially equal common voltages VCOM when they are driven. As shown in the figure, the first level LV1 and the second level LV2 are equal. Based on this design, a line or a stripe originally on a display image can be eliminated”).

Regarding claim 3, the combination of Ku and Holland further discloses wherein the driving circuit comprises an adjustable resistance, and the control circuit is specifically configured to: 
during the period when the driving circuit outputs the coding signal, adjust a resistance value of the adjustable resistance, so that a value of the driving impedance in the display sensitive interval is greater than a value of the driving impedance in the time interval outside the display sensitive interval (Ku: [0020], “After a determining module 11 determines such state, a compensating module 15 also compensates the common voltage VCOM. A difference from the foregoing embodiment is that the compensating module 15 in this embodiment includes an operational amplifier 12 and a high-resistance switch 13”).

Regarding claim 4, the combination of Ku and Holland further discloses wherein a slope of a flipping edge of the coding signal in the display sensitive interval is smaller than a slope of the flipping edge of the coding signal in the time interval outside the display sensitive interval (Ku: fig. 3B, slope of VTD is smaller than slope of VTT).

Regarding claim 5, the combination of Ku and Holland further discloses wherein the driving impedance is a constant value in the display sensitive interval (Ku: [0017], “In this embodiment, the first level LV1 that corresponds to the common voltage VCOM when the data driving period TD of the first data line DL1 ends is greater than the second level LV2 that corresponds to the common voltage VCOM when the another data driving period TD of the second data line DL2 starts”).

Regarding claim 6, the combination of Ku and Holland further discloses wherein the driving impedance is variable in the display sensitive interval (Ku: [0022], “A common voltage (VCOM) of the touch display panel has a first level when the data driving period TD corresponding to the first data line ends, and the common voltage has a second level when the another data driving period corresponding to the second data line starts”).

Regarding claim 7, the combination of Ku and Holland further discloses wherein the display sensitive interval comprises a plurality of periods, and a value of the driving impedance in the plurality of periods is at least partially unequal (Ku: [0022], “A common voltage (VCOM) of the touch display panel has a first level when the data driving period TD corresponding to the first data line ends, and the common voltage has a second level when the another data driving period corresponding to the second data line starts”).

Regarding claim 8, the combination of Ku and Holland further discloses wherein a value of the driving impedance in the plurality of periods is determined according to an influence degree of the display layer affected by the coding signal in the plurality of periods (Ku: [0019], “In an actual application, the determining module 11 determines a voltage difference between the common voltage VCOM when touch sensing starts and the common voltage VCOM when the touch sensing ends, that is, determines whether the difference between the first level LV1 of the common voltage VCOM when the data driving period TD ends (when the touch period TT starts) and the second level LV2 of the common voltage VCOM when the another data driving period TD starts (when the touch period TT ends) is greater than the preset value”).

Regarding claim 9, the combination of Ku and Holland further discloses wherein a value of the driving impedance in a period with a high influence degree is greater than a value of the driving impedance in a period with a small influence degree (Ku: [0019], “In an actual application, the determining module 11 determines a voltage difference between the common voltage VCOM when touch sensing starts and the common voltage VCOM when the touch sensing ends, that is, determines whether the difference between the first level LV1 of the common voltage VCOM when the data driving period TD ends (when the touch period TT starts) and the second level LV2 of the common voltage VCOM when the another data driving period TD starts (when the touch period TT ends) is greater than the preset value”).

Regarding claim 10, the combination of Ku and Holland further discloses wherein the coding signal is at least one of the following:
a coding signal configured for a self-capacitance detection of the touch control layer;
a coding signal configured for a mutual-capacitance detection of the touch control layer; and
a coding signal transmitted by the touch control layer to an active pen (Holland: [0051], “Similarly, the touch sensing components 40 may include any suitable components used to detect occurrence and/or presence of a user touch on the surface of the display 12. To help illustrate, operation of touch sensing components 40 that may be used in a capacitive touch sensitive display 12 are described in FIG. 7”).

Regarding claim 11, Ku discloses a coding method, comprising:
acquiring a display sensitive interval of a display layer of a screen, wherein the display sensitive interval comprises a pixel update interval of the display layer, and the pixel update interval is a time interval for a pixel in the display layer to receive a data signal ([0022], “The touch display panel is operated in a touch mode in a touch period, and is operated in a data driving mode in a data driving period”);
outputting a coding signal to a display layer of the screen, and during a period of outputting the coding signal, adjusting a driving resistance of a driving circuit in a touch control chip, so that a value of the driving resistance in the display sensitive interval is greater than a value of the driving resistance in a time interval outside the display sensitive interval ([0021], “In this embodiment, the high-resistance switch 13 is turned on and off, and the first level LV1 is greater than the second level LV2. Therefore, the compensating module 15 turns on (off) the high-resistance switch 13 in the touch period TT, so that the common voltage VCOM is maintained the same. Due to lack of driving of the operational amplifier 12, the common voltage VCOM cannot be restored to the output value of the operational amplifier 12. That is, a fixed value is maintained. Briefly, the common voltage VCOM is maintained unchanged in the touch period TT, so that the first level LV1 and the second level LV2 are substantially equal. Therefore, the first data line DL1 and the second data line DL2 can have substantially equal common voltages VCOM when they are driven. As shown in the figure, the first level LV1 and the second level LV2 are equal. Based on this design, a line or a stripe originally on a display image can be eliminated”).
While Ku discloses driving resistance, it is well known in the prior art that resistance is related to impedance. In a similar field of endeavor of touch display devices, Holland discloses driving impedance ([0053], “As described above, occurrence and/or position of a user touch may be detected based on impedance changes caused by the user touch. To facilitate detecting impedance changes, the touch sensing components 40 may include touch drive logic 72 and touch sense logic 74. More specifically, the touch drive logic 72 may output touch drive signals at various frequencies and/or phases on the touch drive lines 68. When an object, such as a user finger, contacts the surface of the display 12, the touch sense lines 70 may respond differently to the touch drive signals, for example by changing impendence (e.g., capacitance). More specifically, the touch sense lines 70 may generate touch sense signals to enable the touch sense logic 74 to determine occurrence and/or position of the object on the surface of the display 12”).
In view of the teachings of Ku and Holland, it would have been obvious to one of ordinary skill in the art to modify the driving resistance of Ku to utilize the impedance as taught by Holland, for the purpose of substituting known electrical concepts to achieve expected and intended results. 

Claims 12-19 are method claims drawn to the device of claims 2-9 respectively and are therefore interpreted and rejected based on similar reasoning. 

Regarding claim 20, the combination of Ku and Holland further discloses an electronic device, comprising:
a screen (Ku: [0006], The driving circuit is applied to an In-cell touch display panel, where the touch display panel is operated in a touch mode in a touch period and is operated in a data driving mode in a data driving period, the touch period occurs between the data driving period corresponding to a first data line and another data driving period corresponding to a second data line, a common voltage of the touch display panel has a first level when the data driving period corresponding to the first data line ends, and the common voltage has a second level when the another data driving period corresponding to the second data line starts); and 
the touch control chip according to claim 1.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yang et al. (US PGPub 2016/0299614) discloses “In short, in the display panel of this embodiment, the sensing electrodes Rx are arranged transversely, the driving electrodes Tx are arranged longitudinally, and the sensing electrodes Rx are arranged in the regions of the transverse strips with a larger width in the black matrix (BM); by using a dual gate structure, the thin film transistors in the sub-pixel regions in every two adjacent columns are connected through a first electrode connecting line from the first electrode connecting lines (redundant data lines) which are arranged at intervals; and the driving signal for the driving electrodes Tx is directly input through the first electrode connecting lines. In this way, not only the synchronism of the input of common electrode signals used during display with the input of driving signals used during touch is ensured, but also the resistance of the driving electrodes Tx is greatly decreased. Under the condition that the normal touch function and display function are ensured, the unfavorable situation in which the sensing electrodes Rx are likely to hinder displayed pictures during display may be effectively reduced” ([0054]).
Al-Dahle et al. (US PGPub 2014/0062940) discloses “In one embodiment, when transitioning between the touch and display period voltages, the discharge circuitry may discharge the capacitor using a first switch via a first resistor during a first discharge cycle, discharge the same capacitor using a second switch via a second resistor during a subsequent discharge cycle, and discharge the same capacitor during another discharge cycle using both the first switch and the second switch. By monitoring the resulting discharge waveforms using the various arrangements of the two different switches, a processor coupled to the LCD panel may determine the resistances of the COG circuit and the FOG circuit in the LCD panel at any time while the LCD panel is in operation. That is, since the touch period voltage, the display period voltage, the resistance values of the first and second resistors, and amounts of time elapsed to reach the display period voltage in each discharge cycle are known, the processor may determine the total COG and FOG resistance values by solving a system of equations based on the natural response of a resistor-capacitor (RC) circuit (i.e., discharge circuitry). Accordingly, the processor may monitor the COG and FOG resistance values at any time while the LCD panel is in operation to further assess the quality of the LCD panel as the LCD panel ages” ([0009]). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693